DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3–7, 9, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tashiro et al. (US Pat. # 9791306), hereinafter referred to as Tashiro.
Regarding claims 1 and 9, Tashiro teaches, “A physical quantity measurement device (Fig. 1, ref. # 300) (and method) for measuring a physical quantity of a fluid, comprising: a measurement flow path (Col. 6, Ln. 7–28; accessory path) through which the fluid flows; a physical quantity detector (602) that detects the physical quantity of the fluid in the measurement flow path; and a support plate part (532) that supports the physical quantity detector (602) in a state of being superposed on a back surface, which is a surface of the physical quantity detector (see Fig. 13), wherein the physical quantity detector includes: a recessed part (at 674) defining a recess recessed from the back surface of the physical quantity detector; and a membrane part 
Regarding claim 3, Tashiro teaches, “wherein 47 / 52the peripheral edge portion of the hole opening is spaced apart inwardly from the peripheral edge portion of the recess opening as well as a peripheral edge portion of the membrane part (see Fig. 13–15; 521 inward of edges of 602 on 532 and membrane surface of 672).”  
Regarding claim 4, Tashiro teaches, “wherein a minimum separation distance between portions of the peripheral edge portion of the hole opening facing each other with respect to a center of the hole opening is larger than a thickness dimension of the support plate part (521 opening larger than thickness of 532).”  
Regarding claim 5, Tashiro teaches, “wherein the communication hole (521) is a circular hole having a circular cross-sectional shape, and the communication hole has an inner diameter larger than the thickness dimension of the support plate part (521 opening greater than 532 thickness).”  

Regarding claim 7, Tashiro teaches, “a body (400) covering the physical quantity detector (602) and the support plate part (532), wherein the body includes a detection body portion (Fig. 13, at 400 near/above ref. 531) that covers a front surface of the physical quantity detector opposite to the back surface in a state of exposing the membrane part (672) and a front extension region of the front surface of the physical quantity detector extending from the membrane part (400 covers front of 602 extending from 672), and a support body portion (right side of 400, near where 532 points) that covers a back plate surface of the support plate part opposite to the physical quantity detector in a state of exposing the communication hole (521 exposed in Fig. 13) and a back extension region of the back plate surface extending from the communication hole (400 covers back of 532 extending from 521), and 48 / 52the front extension region and the back extension region are aligned in a direction in which the physical quantity detector and the support plate part are aligned (left and right side of 400 aligned in left/right and up/down direction; see Fig. 13).”
Regarding claim 14, Tashiro teaches, “A physical quantity measurement device (300) comprising: a physical quantity detector (602) that detects a physical quantity of a fluid flowing in a measurement flow path; and a support plate part (532) that is superposed on a back surface (Fig. 13–15), which is a surface of the physical quantity detector, to support the physical quantity detector (532 w/531 on 602), wherein the physical quantity detector (602) includes: a recessed part (at 674) defining a recess recessed from the back surface in a direction opposite to the support plate part (532); and a membrane part (672) defining a bottom surface of the recessed part and being provided with a detection element for detecting the physical quantity of the fluid (Fig. 21, 22; Col. 22, Ln. 5–15), the support plate part (532) includes: a covering portion covering the recessed part (see 532 covering area at 674); and a communication hole (521) passing through the covering portion to be in communication with the recessed part, and a peripheral edge portion of a hole opening, which is an end of the communication hole adjacent to the recessed part, is spaced apart inwardly from a peripheral edge portion of a recess opening, which is an end of the recessed part adjacent to the support plate part (edge of hole 521 inward of edge of recess opening of 602; see Fig. 13).”  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro (US Pat. # 9791306) in view of Manaka (US Pat. # 5423212).
Regarding claims 2 and 10, Tashiro does not appear to teach, “a filter unit (and method) that is superposed on a plate surface of the support plate part opposite to the physical quantity detector so as to cover the communication hole on a side opposite to the recessed part, and to allow the fluid to flow in the recessed part through the communication hole.” However, Manaka teaches the deficiencies of Tashiro (Fig. 32; Col. 11, Ln. 60–62). It would have been obvious to one skilled in the art at the time of filing to modify Tashiro’s invention to include a filter unit (and method) that is superposed on a plate surface of the support plate part opposite to the physical quantity detector so as to cover the communication hole on a side opposite to the recessed part, and to allow the fluid to flow in the recessed part through the communication hole.
The ordinary artisan would have been motivated to modify Tashiro’s invention for at least the purpose of ensuring the membrane layer used for sensing is protected from dust and foreign particles.
Allowable Subject Matter
Claims 8 and 11–13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 8, the prior art does not teach or suggest the claimed, “wherein the body includes an exposing hole that passes through the support body portion to expose the communication hole and the back extension region, and a dimension of the exposing hole gradually reduces toward the support plate part.”  
Regarding claim 11, the prior art does not teach or suggest the claimed, “molding a back mold portion so as to cover the back plate surface of the support plate part in a state of exposing the communication hole, as well as to cover the peripheral edge portion of the filter unit, after the attaching the filter unit to the back plate surface of the support plate part.”  
Regarding claim 12, the prior art does not teach or suggest the claimed, “molding a back mold portion so as to cover the back plate surface of the support plate part in a state of exposing a back extension region of the back plate surface of the support plate part extending from the communication hole, wherein the filter unit is attached to the back extension region after the back mold portion is molded.”  
Regarding claim 13, the prior art does not teach or suggest the claimed, “mounting the front mold part and the back mold part to the support plate 50 / 52part to which the physical quantity detector and the filter unit have been attached, so that a front molding portion of the front mold unit for exposing the membrane part and the front extension region is pressed against the front extension region, and a back molding portion of the back mold unit for exposing the communication hole and the back extension region is pressed against the back extension region.”  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach flow sensing devices with similar structure related to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726.  The examiner can normally be reached on M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYAN D WALSH/Primary Examiner, Art Unit 2852